Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1 well(s) and lease(s), free of all encumbrances, and all of LEIs net revenue interests in the well/lease(s) on Exhibit A; (b) LEI represents that there exists no preferential right or right of first refusal against the Interests; (c) Baron Energy will assume a 225 BBL liability (to deliver or cash settle) to TMG Partners, a Nevada limited liability company. (3) Originals of all title, geological, reservoir, engineering, financial, land, operations and production files and other relevant data in LEIs possession or control pertaining to the Interests will be turned over to BEI, or its agent, upon closing. (4) Purchase Price. The total purchase price for the Interests shall be Two Hundred Thirteen Thousand Five Hundred and no/100 dollars ($213,500). (5) Closing and Effective Date. Closing shall be held on or before October 14, 2008. Title to, risk of loss and possession of the Assets shall transfer to BEI as of Closing but shall be made effective as of August 1, 2008 at 7:00 a.m. Central Daylight Time. (7) Assumption of Liabilities and Obligations. Except as may otherwise be provided in the assignment(s), as of the Effective Date, BEI will assume all liabilities and obligations accruing to ownership of the Interests from and after the Effective Date and the obligation to plug and abandon existing wells and related facilities in compliance with applicable laws and regulations. (8) Special Warranty: Special Warranty language shall be further defined in the mutually agreeable Assignment, Bill of Sale and Conveyance of the Real Property Assets. (9) Confidentiality. Both BEI and LEI shall hold the subject matter and terms of this agreement confidential until an announcement is made by LEI. (10) Closing. The closing of the transaction contemplated by this letter of intent shall take place on or about 10:00 a.m. local time at the office of Lucas Energy, Inc. Houston, Texas no later than October 14, 2008. (11) Governing Law. This letter of intent is governed by the laws of the State of Texas, excluding any choice of law rules that would direct application of the laws of another jurisdiction. This Purchase Proposal and counterparts, and the executed counterparts shall together constitute one instrument and shall have the same force and effect as if each of the parties had executed the same instrument. Page 2 of 4 Green_Lease_Deal_-_Final Sincerely, Lucas Energy, Inc. Agreed to and accepted this day of October, 2008. BEI Baron Energy Inc. By: Michael G. Maguire Title: Vice President and COO Page 3 of 4 Green_Lease_Deal_-_Final EXHIBIT A Attached to and made part of that certain Letter of Intent dated October , 2008 by and between Lucas Energy, Inc., as Seller; and Baron Energy Inc., as Buyer. BAYLOR COUNTY, TEXAS PROPERTY RENDHAM POOL GREEN LEASE (RRC ID # 01423) 1. Oil & Gas Lease dated May 19, 1938 between F. C. Green, et ux, as Lessors, and The British- American Oil Producing Company, as Lessee, such lease is sometimes referred to as the Green K Lease, and said lease is duly recorded in Volume 94, Pages 61 of the Deed Records of Baylor County, Texas. 2. Oil & Gas Lease dated May 19, 1938 between F. C. Green, et ux, as Lessors, and The British- American Oil Producing Company, as Lessee, such lease is sometimes referred to as the Green M Lease, and said lease is duly recorded in Volume 94, Pages 57 of the Deed Records of Baylor County, Texas. All equipment on the above leases. Page 4 of 4 Green_Lease_Deal_-_Final
